IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                  : NO. 909
                                         :
 APPOINTMENT TO THE COMMITTEE            : SUPREME COURT RULES DOCKET
 ON RULES OF EVIDENCE                    :



                                     ORDER


PER CURIAM

      AND NOW, this 30th day of March, 2022, the Honorable Bret M. Binder, Chester

County, is hereby appointed as a member of the Committee on Rules of Evidence for a

term expiring October 1, 2026.